Citation Nr: 0201897	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$5,802.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the Committee on 
Waivers and Compromises (Committee) at the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for entitlement 
to a waiver of recovery of an overpayment of additional 
dependency compensation benefits in the amount of $5,802.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran received additional dependency benefits for 
his son during the same period of time that the veteran's son 
elected to receive Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38, United States Code, 
and an overpayment in the amount of $5,802, was created.  

3.  The overpayment in this case was not due to fraud, 
misrepresentation or bad faith of the veteran.

4.  The veteran received additional compensation benefits for 
his child who received duplicate educational benefits under 
the Chapter 35 program due to fault on the part of VA.

5.  Because the veteran's child was being paid Chapter 35 
benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the child's 
educational pursuits.

6.  Waiver of recovery of the overpayment would constitute an 
unjust enrichment to the veteran by essentially paying the 
same benefit twice.

7.  The evidence does not show that the veteran incurred a 
legal obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.

8.  Collection of the overpayment would not cause undue 
hardship to the veteran as it would not endanger his ability 
to provide for basic necessities.

9.  The element of equity and good conscience which is in the 
veteran's favor, fault in this case, outweighs the elements 
of equity and good conscience which are not in the veteran's 
favor.

10.  Recovery of the overpayment of additional dependency 
compensation benefits in this case, $5,802, would be against 
equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of additional dependent benefits 
in the amount of $5,802, would be against equity and good 
conscience, and the overpayment is therefore, waived.  
38 U.S.C.A. §§ 3562, 5103, 5103A, 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 3.707, 
21.3023 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of Title 38 of the Code 
of Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The RO has not had an opportunity to address the provisions 
of the VCAA with regard to the veteran's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the October 2001 Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
the claim.  Additionally, he was provided the opportunity to 
present testimony at a videoconference hearing before the 
undersigned Member of the Board in December 2001, and he did 
not indicate that any additional evidence was available to 
support his claim.  Accordingly, the Board finds that VA's 
duties set forth in the VCAA have been substantially 
fulfilled, no useful purpose would be served by remanding 
this case to the RO for additional consideration of the new 
law, and the veteran has not been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

The record reflects that in a May 1999 rating decision, the 
veteran was awarded entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective November 17, 1998.  It was also noted 
that basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35 from November 17, 1998 had been 
established.  In the notice letter dated May 7, 1999, the RO 
informed the veteran of the award of benefits and also noted 
that he was being paid additional benefits for his spouse and 
his two children.  Several attachments including an 
Application for Survivors' and Dependents' Educational 
Assistance (VA Form 22-5490) and a pamphlet describing this 
benefit were provided to the veteran. Specifically, the 
veteran was provided information in VA Form 22-5490 that an 
election of Chapter 35 benefits by a dependent was final and 
that payments of compensation based on school attendance 
after the child's 18th birthday were prohibited once the 
child had cashed the first Chapter 35 benefit check.

In August 1999, the Louisville RO received from the St. Louis 
VA Regional Office a VA Form 22-8945, Education Award, dated 
in August 1999 which indicated that the veteran's son had 
been awarded Chapter 35 benefits at the full-time rate, 
effective November 17, 1998.  In an April 2001 letter to the 
veteran, the RO informed the veteran of the RO proposal to 
reduce his monthly benefits, effective from November 17, 
1998, based on a change of his dependency status.  The letter 
explained that the veteran was not entitled to receive 
additional dependency benefits for his son if his son had 
elected to receive Chapter 35 benefits in his own name.  As a 
result of the duplicate benefits paid during the relevant 
period, an overpayment in the amount of $5,802, had been 
created.  

The veteran timely requested a waiver of the overpayment of 
compensation benefits contending that he was not aware that 
he could not receive such benefits while his child was 
receiving Chapter 35 benefits.  He also asserted that the VA 
should bear the responsibility for the overpayment as a 
procedure should have been in place to monitor such payments 
once Chapter 35 benefits were awarded.  The Committee in an 
August 2001 decision denied the veteran's waiver request.  
The Committee found no fraud, misrepresentation or bad faith 
on the veteran's behalf in the creation of the debt.  Thus, 
finding that waiver consideration was not precluded, the 
Committee then considered the elements of equity and good 
conscience.  In this regard, the Committee found that fault 
for the creation of the debt rested solely with VA and thus, 
that the overpayment was not the fault of the veteran.  
However, in denying the veteran's waiver request, the 
Committee found that there would be no undue hardship to the 
veteran to repay the debt, and that failure to make 
restitution would result in unfair gain to the debtor.  Thus, 
the Committee concluded that the absence of undue financial 
hardship and the finding of unjust enrichment outweighed the 
absence of fault on the part of the veteran.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  As noted, the RO concluded 
that the facts in this case did not show the presence of any 
of the preceding factors and the Board, having reviewed the 
record, concurs in this finding.  As a result, the Board's 
decision on appeal will now be directed to the determination 
of whether waiver of recovery of additional dependency 
compensation benefits in the amount of $5,802 is warranted on 
the basis of equity and good conscience.  

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:


1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  In considering the evidence 
of record, the Board finds that greater weight must be placed 
on the balancing of faults in this case, and not on a finding 
of undue hardship or unjust enrichment.  The veteran has 
essentially argued that VA was at fault with regard to the 
duplicate payments.  In this case, the Board finds that the 
veteran bears essentially little or no fault in the creation 
of the overpayment of compensation.  The veteran has asserted 
that he was not aware of the prohibition against duplication 
of the benefits at issue although the Board notes that he was 
provided information that Chapter 35 benefits and additional 
dependency compensation could not be paid simultaneously.  
The Board notes, however, that such information was not 
clearly set forth in the actual award letter, but rather 
contained in the educational assistance benefits information 
provided to him.  Nonetheless, because of the chronology of 
events and action by VA in this case, he cannot be held 
accountable for the overpayment at issue.  The Board finds 
that VA was primarily responsible for the creation of the 
overpayment.  VA, in August 1999, awarded the veteran's son 
Chapter 35 benefits retroactive to November 1998.  The 
veteran simply cannot be held responsible for a debt created 
by action of a VA office in authorizing a dependent's 
retroactive educational assistance award for the same period 
of time in which the veteran was already receiving additional 
dependency compensation for that dependent.  There was no 
attempt to offset the Chapter 35 award or to minimize or 
avoid the creation of the debt in this case by VA.  Clearly, 
the law provides that the payment of both a dependency 
allowance as part of a veteran's disability compensation 
benefits and educational assistance under Chapter 35 
constitutes a duplication of benefits that is strictly 
prohibited after the child has elected to receive the latter 
benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 
3.707, 21.3023.  The Board notes further that it appears that 
the veteran only learned of the overpayment when, in 
discussions with VA concerning his daughter's Chapter 35 
benefits, he was purportedly informed of the erroneous 
payment of duplicate benefits.  The Board notes that it is 
significant that he was not charged with an overpayment until 
2001 despite the fact that the RO was apparently notified of 
the Chapter 35 award in 1999.  It is reasonable for the 
veteran to assume that VA had made proper adjustments to his 
compensation benefits once his son had been awarded Chapter 
35 benefits, and particularly since he was not informed of 
the erroneous award for several years.  Thus, the Board finds 
that VA bears primary fault in the creation of the 
overpayment at issue.

With regard to the other elements of equity and good 
conscience, the  remaining elements are not in the veteran's 
favor.  Given that the veteran's child was being paid Chapter 
35 benefits, the recovery of the overpayment would not defeat 
the purpose of paying benefits by nullifying the objective 
for which the benefits were intended, namely, payment of 
additional compensation on the basis of the child of the 
veteran's educational pursuits.  Waiver of recovery of the 
overpayment would constitute an unjust enrichment to the 
veteran by essentially paying the same benefit twice.  The 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  The last element 
of equity and good conscience is whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The Board has reviewed the veteran's Financial 
Status Report and does not find that collection of the debt 
would seriously impair the veteran's ability to discharge his 
responsibility to provide necessities such as food, clothing, 
shelter, and medical care  Although the veteran has indicated 
that his monthly expenses approximate his monthly household 
income, not all of the listed expenses may be considered 
necessities, and as such, there appears to be sufficient 
income to meet the basic necessities of the veteran and his 
family.  Financial hardship is thus, not apparent from the 
record.  

However, the Board finds that in weighing all of the elements 
of equity and good conscience, the element of primary fault 
on the part of VA in this case outweighs the elements which 
are not in the veteran's favor.  For these reasons, the Board 
finds that recovery of the overpayment in this case would be 
against equity and good conscience and waiver of recovery of 
an overpayment of additional dependency compensation benefits 
in the amount of $5,802 is warranted.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$5,802, is granted. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

